The infant plaintiff, a trespasser on defendant’s property, was playing on top of freight ears standing on defendant’s track and was injured when he came in contact with a high voltage catenary wire suspended above the track to furnish power for the operation of trains. Plaintiffs established that similar, prior accidents had occurred on defendant’s right of way in the same general area and adduced proof tending to show that defendant did not so guard or fence its property as to prevent children from entering thereon. Judgment unanimously affirmed, with costs. The defendant owed the infant plaintiff no duty other than to refrain from affirmative acts of negligence or from willfully and intentionally injuring him. (Ralff v. Long Island R. R. Co., 266 App. Div. 794, affd. 292 N. Y. 656; Nilsen v. Long Island R. R. Co., 268 App. Div. 782, affd. 295 N. Y. 721; Krowtzoff v. Long Island R. R. Co., 242 App. Div. 834, motion for leave to appeal denied 266 N. Y. 1v; Morse v. Buffalo Tank Corp., 280 N. Y. 110.) Present — Nolan, P. J., Carswell, Johnston, MacCrate and Schmidt, JJ. [See 280 App. Div. 830.]